859 F.2d 923
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jonathan S. Walton, Frederick W. Walton, Stephan Walton,Plaintiffs-Appellants,v.James R. JONES, County Exe. Director of Marion CountyAgriculture Stabilization & Conservation Serviceof the U.S. Department of Agriculture,Defendant-Appellee.
No. 88-3218.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

Before KEITH, RALPH B. GUY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jonathan S. Walton, Frederick W. Walton and Stephan Walton commenced this state common law action in the Marion County, Ohio, Court of Common Pleas.  Plaintiffs alleged that the defendant fraudulently withheld advance payments due them under a federal farm subsidy program.  Defendant successfully petitioned for removal of the action to the district court.  Thereafter, the district court granted summary judgment for defendant, finding him absolutely immune from suit.


3
We conclude this action was properly removed because plaintiff only alleged acts performed under color of defendant's federal office.  See 28 U.S.C. Sec. 1442(a)(1).  We also conclude that the defendant acted with absolute immunity within the scope of his official duties and while performing a discretionary function.   Westfall v. Erwin, --- U.S. ----, 108 S.Ct. 580 (1988);  Barr v. Matteo, 360 U.S. 564 (1959);  Granger v. Marek, 583 F.2d 781 (6th Cir.1978).  Therefore, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.